DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 12/13/2019 and 4/8/2022 have been entered.
EXAMINER’S AMENDMENT
	Authorization for this examiner’s amendment was given in a telephone interview with attorney Michael K. Kinney on 5/4/2022. 
The application has been amended as follows: 
IN THE CLAIMS:
In claim 21, line 5, delete “a”, insert --the--.
In claim 32, line 5, delete “substantially”.
In claim 38, line 3, delete “a”, the first occurrence, insert --the--.
Allowable Subject Matter
Claims 21-29 and 31-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Palmer (US 4,832,235). Regarding claims 21 and 38, Palmer discloses a dispenser for measuring and dispensing a granular substance (col 3, ll.38-41; fig.1-15), the dispenser comprising: a housing having an upper portion (10) disposed upon a lower portion (40), the upper portion including a storage compartment having a floor (15) and a sidewall defining an interior volume configured to retain a granular substance therein (see inner shape of 10), the lower portion including a support platform (41) and a spout (side opening on 41); a first outlet extending through the floor of the storage compartment (opening in 15, see fig.2), gravity acting to cause the granular substance in the storage compartment to pass out of the interior volume through the first outlet (via inversion of the container); an upper disc (20) disposed below the floor of the storage compartment and independently rotatable about a rotational axis (via 24), the upper disc having a second outlet (see outlets in 20) extending therethrough, and having a first tab (24) that is engageable to manually rotate the upper disc between a first position where the second outlet of the upper disc does not overlap the first outlet of the floor to a second position where the second outlet at least partially overlaps the first outlet, wherein in the first position no amount of the granular substance passes through the first outlet and in the second position an amount of the granular substance is allowed to pass through the first outlet of the floor and into the second outlet of the upper disc (by arranging the openings on 15 and 22 either to overlap or not overlap one another); a lower disc (31) disposed between the upper disc and the lower portion, the lower disc having a third outlet (33) extending therethrough, a third 4Appl. Ser. No. 16/622,603Group Art Unit: To be Assignedposition where the third outlet does not overlap the second outlet toward a fourth position through one or more intermediate positions where the one or more intermediate positions correspond increasingly to an extent of overlap between the second outlet and the third outlet (via rotation of 24), wherein in the one or more intermediate positions an increasing amount of the granular substance relative to the extent of overlap is allowed to pass through the second outlet of the upper disc and into the third outlet of the lower disc (via openings in 22 to 33), and in the fourth position a maximum amount of the granular substance is allowed to pass through the second outlet and into the third outlet of the lower disc, wherein at least one of the increasing amounts and the maximum amount selectively defines a single-serving size of the granular substance (selection of the bigger compartment in 20); and a fourth outlet disposed in a ceiling of the lower portion (opening in 40), wherein: when the upper disc is rotated from the first position to the second position, and the lower disc is disposed at least one of the one or more intermediate positions and the fourth position, the first outlet, the second outlet and the third outlet at least partially overlap to permit the single-serving size of the granular substance to pass through the first outlet (via different sizes of each compartment in 20), the second outlet and into the third outlet. In combination with other claimed limitations, Palmer and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to a lower disc independently rotatable about the rotational axis, the lower disc having a second tab that is engageable to manually rotate the lower disc; the single-serving size of the granular substance is retained in the third outlet; and subsequently, when the lower disc is rotated from the at least one of the one or more intermediate positions and the fourth position, the third outlet.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        05/05/2022